Fourth Court of Appeals
                         San Antonio, Texas
                             November 26, 2019

                             No. 04-18-00575-CV

                         Charles Victor WILLIAMS,
                                  Appellant

                                      v.

                             Scott STILES, et al.,
                                   Appellee

          From the 131st Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018-CI-06819
                 Honorable Norma Gonzales, Judge Presiding


                               ORDER
The Appellant’s Motion for Oral Argument is hereby DENIED.


It is so ORDERED on November 26, 2019.
                                                          PER CURIAM


ATTESTED TO: __________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT